Title: From Thomas Jefferson to Albert Gallatin, 30 August 1805
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Th:J. to 
                        mr Gallatin 
                     
                     Monticello Aug. 30. 05.
                  
                  Your letters of the 21st. & 23. were recieved yesterday. mine by the preceding post had informed you that on seeing an account of Gibaut’s death in the Salem paper I immediately ordered a commission for Kittridge. I gave notice of it to Crownenshield by the same post. I am glad it was done. for after a good candidate is known, delay only gives time to intrigue, to interest a greater number of persons & consequently to make more malcontents by disappointment.
                  I well remember that Toulman’s commission as reciever was signed: that it occurred to me afterwards as improper to give an office during pleasure, to one whom the constitution had endeavored to make independant by an office for life, & I expressed to you my regret. you said the commission was still in your power, on which we agreed to suppress it. I am still of the same opinion. we departed from it in the case of Lucas, because the inferior commission was temporary, & he could not accept the principal one without the aid of that. affectionate salutations.
               